[Cite as State v. Eberhart, 2014-Ohio-3259.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                  MONTGOMERY COUNTY

 STATE OF OHIO                                     :     Appellate Case Nos. 26045
                                                   :     Appellate Case Nos. 26046
           Plaintiff-Appellee                      :
                                                   :     Trial Court Nos. 13-TRD-4313
 v.                                                :     Trial Court Nos. 13-TRD-3776
                                                   :
 JASON A. EBERHART                                 :     (Criminal Appeal from
                                                   :     Miamisburg Municipal Court)
           Defendant-Appellant                     :
                                                   :

                                            ...........
                                           OPINION
                                Rendered on the 25th day of July, 2014.
                                            ...........

CHRISTINE L. BURK, Atty. Reg. #0050559, 10 North First Street, Miamisburg, Ohio 45342
     Attorney for Plaintiff-Appellee

JASON A. EBERHART, 9477 Eastbrook Drive, Miamisburg, Ohio 45342
     Defendant-Appellant, pro se

                                               .............

HALL, J.

        {¶ 1}     Jason A. Eberhart appeals pro se from his conviction and sentence in two related

cases for failing to display a license plate on his car, both misdemeanor violations of R.C.

4503.21.

        {¶ 2}     In his sole assignment of error, Eberhart challenges the trial court’s personal
jurisdiction over him.

       {¶ 3}    The record reflects that police twice observed Eberhart driving on a public road

without a license plate on his car. One incident occurred in Miamisburg. The other occurred in

Miami Township. On each occasion, a police officer stopped Eberhart and issued him a traffic

citation. Each citation charged a violation of R.C. 4503.21. Each citation also bore the signature

of the issuing officer, summoned Eberhart to appear in Miamisburg Municipal Court, and stated

that the issuing officer personally had served it on Eberhart.

       {¶ 4}    At his arraignment, Eberhart refused to enter a plea and challenged the trial

court’s personal jurisdiction. The trial court found that it had jurisdiction and entered a not-guilty

plea on his behalf. Eberhart subsequently filed a motion in which he again contested the trial

court’s jurisdiction over him. Therein, he identified himself as a “common-law citizen” and

claimed, among other things, that he was domiciled in Ohio but was not a resident of this state.

The trial court overruled the motion, concluding that it possessed both personal and

subject-matter jurisdiction. The issue of jurisdiction arose again at Eberhart’s December 2, 2013

bench trial on the two charges. At that time, Eberhart made clear he was not contesting territorial

or subject-matter jurisdiction. Rather, he was challenging only the trial court’s personal

jurisdiction. The trial court rejected his argument, and the case proceeded. Based on the

testimony of the officers who had issued the citations, the trial court found him guilty on both

charges of failing to display a license plate. The trial court sentenced Eberhart accordingly, and

he timely appealed.

       {¶ 5}    Eberhart’s assignment of error states: “The Trial Court erred in finding the

appellant guilty because the Trial Court incorrectly proceeded as an administrative hearing. There

was no evidence to conclude that there was a civil breach, there was no corpus delicti, and
                                                                                                 3


therefore no crime had been committed, it was solely an administrative proceeding where the

judge was acting outside of a judicial capacity.”

       {¶ 6}    Despite the foregoing language, the body of Eberhart’s appellate brief plainly

challenges the trial court’s personal jurisdiction. He contends the trial court “failed to

acknowledge” his jurisdictional argument and failed to require proof of personal jurisdiction. We

are unpersuaded. The record reflects that Eberhart resided in the Miamisburg area. He committed

one offense in Miamisburg and the other in Miami Township. More importantly for present

purposes, the officers who observed him driving without a license plate both personally served

him with a complaint and summons in the form of a uniform traffic ticket. See Traf.R. 3(A) (“In

traffic cases, the complaint and summons shall be the ‘Ohio Uniform Traffic Ticket[.]’”). Service

of these tickets on Eberhart gave the Miamisburg Municipal Court personal jurisdiction over him.

See, e.g., Maryhew v. Yova, 11 Ohio St.3d 154, 156, 464 N.E.2d 538 (1984) (recognizing that

personal jurisdiction may be acquired by service of process on a defendant); State v. Gunnell,

10th Dist. Franklin No. 13AP-90, 2013-Ohio-3928, ¶ 10 (observing that service of a complaint

and summons in the form of a traffic ticket gives a municipal court personal jurisdiction);

Cleveland v. Kutash, 8th Dist. Cuyahoga No. 99509, 2013-Ohio-5124, ¶ 11 (“Personal

jurisdiction goes to the court’s authority to render judgment against a party to an action. In

contrast to subject-matter jurisdiction, which is conferred by statute, the court * * * acquires

personal jurisdiction over the defendant when * * * service of process is completed over the

defendant[.]”); State v. Zipfel, 6th Dist. Wood No. WD-89-45, 1990 WL 71574 (June 1, 1990)

(“Appellant was charged with violations of both state and municipal laws and properly served

with notice of these offenses by the issuance of traffic citations (summons). * * * Therefore, the
                                                                                          4


municipal court had personal jurisdiction over the person of the appellant.”).

       {¶ 7}    Eberhart’s assignment of error is overruled. The judgment of the Miamisburg

Municipal Court is affirmed.

                                         .............



FROELICH, P.J., and DONOVAN, J., concur.



Copies mailed to:

Christine L. Burk
Jason A. Eberhart
Hon. Robert W. Rettich, III